DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 01 June 2022 is made of record.

Response to Amendment
Applicant's arguments filed 14 August have been fully considered but they are not persuasive. 
Prior art Yutaka is interpreted to teach the amended claimed subject matter. Yutaka teaches the assist motor force Fm = N x pedal force Fl. With respect to figures 3a, 3b and 4, the controller calculates the assist ratio N based on the Fl and the bicycle speed V; when V is less than or equal to threshold speed V1, N is set, in the microcontroller, to 1, where an increase or decrease in Fl corresponds to direct relationship of an increase or decrease to Fm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yutaka JPH09207886 A.
As to claim 1, Yutaka teaches a control device for a human-powered vehicle, the control device comprising:
an electronic controller configured to control a motor configured to apply a an assist force to the human-powered vehicle, the electronic controller controlling the motor so as to change a ratio of the assist force produced by the motor to a human driving force in accordance with the human driving force (figures 3a and 4, equation 8 paragraphs 0023-0039, a bicycle motor assist system comprises motor drive control device 50 to control an assist motor 55 according to the motor drive (Fm) = assist ratio (N) x pedaling force (Fl) where N is calculated based on Fl and the vehicle speed V),
the electronic controller being configured to control the motor so that the assist force produced by the motor becomes smaller than a maximum value upon determining that the human driving force is smaller than a first predetermined value, and to control the motor so that the assist force produced by the motor becomes equal to the maximum value upon determining that the human driving force is equal or larger than the first predetermined value (figures 3a and 4, paragraphs 0027-0039, when the bicycle speed is less than or equal to threshold speed V1, controller 3 sets the assist ratio N equal to 1. Since the motor force (Fm) = N (= 1) x the pedal force (Fl), an increase or decrease in FL corresponds to a direct increase/ decrease relationship in the assist motor drive Fm; the “first predetermined value” is the Fl max, an upper limit value for the pedal effort).

As to claim 2 with respect to claim 1, Yutaka teaches the control device further comprising a data storage configured to store information related to the first predetermined value in a changeable manner (paragraphs 0027-0039, the controller 3 may use an upper limit value Flmax or use the maximum value of the continuously input peal force Fl at each time point in the motor drive equation Fm=N x Fl).

As to claim 3, Yutaka teaches a control device for a human-powered vehicle, the control device comprising:
an electronic controller configured to control a motor configured to apply a an assist force to the human-powered vehicle, the electronic controller controlling the motor so as to change a ratio of the assist force produced by the motor to a human driving force in accordance with the human driving force (figures 3a and 4, equation 8 paragraphs 0023-0039, a bicycle motor assist system comprises motor drive control device 50 to control an assist motor 55 according to the motor drive (Fm) = assist ratio (N) x pedaling force (Fl) where N is calculated based on Fl and the vehicle speed V),
a data storage (paragraph 0024, the controller comprises the assist ratio calculating means 3a and the motor driving force calculating means 53b constituted by a microcomputer supported by data storage to calculate the assist ratio based on the pedal effort signal SL with comparison to stored upper limit value Flmax and the vehicle speed with with stored threshold speeds V1 and V2),
the electronic controller being configured to control the motor so that the assist force produced by the motor becomes smaller than a maximum value upon determining that the human driving force is smaller than a first predetermined value, and to control the motor so that the assist force produced by the motor becomes equal to the maximum value upon determining that the human driving force is equal or larger than the first predetermined value (figures 3a and 4, paragraphs 0027-0039, when the bicycle speed is less than or equal to threshold speed V1, controller 3 sets the assist ratio N equal to 1. Since the motor force (Fm) = N (= 1) x the pedal force (Fl), an increase or decrease in FL corresponds to a direct increase/ decrease relationship in the assist motor drive Fm; the “first predetermined value” is the Fl max, an upper limit value for the pedal effort),
the data storage being configured to store information related to the first predetermined value in a changeable manner (figure 4, paragraphs 0024-0028 and 0038-0039, the controller 3 may use the upper limit Fl max or the maximum value of the continuously input pedal force for Fl to calculate Fm).

As to claim 4 with respect to claim 1, Yutaka teaches the electronic controller is configured to control the motor so that the ratio becomes less than or equal to 200 percent (figures 4 and 5, paragraph 0040, the controller performs the control to gradually increase/ decrease the assist ratio in accordance with an increase/ decrease in the pedal effort limited by the upper limit of Flmax).

As to figure 5 with respect to claim 4, Yutaka teaches the electronic controller is configured to control the motor so that torque of the assist force produced by the motor becomes smaller than the torque of the human driving force upon determining the human driving force is smaller than a second predetermined value that is smaller than the first predetermined value, and the electronic controller is configured to control the motor so that the torque of the assist force produced by the motor becomes greater than or equal to the torque of the human driving force upon determining the torque of the human driving force is greater than or equal to the second predetermined value (figures 3b, 4 and 5, paragraphs 0024-0026 and 0036-0039, the assist ratio N is controlled so as to gradually increase/ decrease as the pedal effort Fl increases/ decreases when the vehicle speed V is greater than the threshold V1 and less than or equal to the speed threshold V2; control may be performed in the low speed range, V<V1 comprising a second value Flmax).

As to claim 6 with respect to claim 4, Yutaka teaches the electronic controller is configured to control the motor so that torque of the assist force produced by the motor becomes smaller than the torque of the human driving force upon determining the torque of the human driving force is smaller than the first predetermined value (figure 4, paragraphs 0027-0039, motor force Fm is a function of the pedal force where Fm=N x Fl where the bicycle velocity V is V1<V<V2 where Fl is less than the upper limit value Flmax and N < 1).

As to claim 7 with respect to claim 6, Yutaka teaches the electronic controller is configured to control the motor so that the torque of the assist force produced by the motor becomes smaller than the torque of the human driving force  (figure 4, paragraphs 0027-0039, motor force Fm is a function of the pedal force where Fm=N x Fl where the bicycle velocity V is V1<V<V2 where Fl is less than the upper limit value Flmax and N < 1).

As to claim 8 with respect to claim 1, Yutaka teaches the electronic controller is configured to control the motor so as to change a change ratio of an increasing width of the assist force produced by the motor to an increasing width of the human driving force upon determining the human driving force is smaller than the first predetermined value (figures 3a and 4, paragraphs 0027-0039, the assist ratio N increases with increasing pedal pressure Fl up to the upper limit value Flmax where N =1).

As to claim 9 with respect to claim 8, Yutaka teaches wherein the electronic controller is configured to control the motor so as to increase the change ratio of the increasing width of the assist force produced by the motor to the increasing width of the torque of the human driving force as the human driving force increases upon determining the human driving force is smaller than the first predetermined value (figure 4, paragraphs 0027-0039, the assist ratio N increases with increasing pedal pressure Fl up to the upper limit value Flmax where N =1).

As to claim 10 with respect to claim 1, Yutaka teaches the electronic controller is configured to drive the motor in accordance with the human driving force upon determining the human driving force changes from a value smaller than a third predetermined value, to a value larger than or equal to the third predetermined value the third predetermined value being smaller than the first predetermined value (paragraphs 0038-0039, the controller 3 may use the maximum value of the continuously input pedal force Fl at each time point as Flmax in Fm =N x Fl; the changed Fl max is interpreted as a second, third, fourth Fl max).

As to claim 11 with respect to claim 1, Yutaka teaches wherein in at least part of a range in which the human driving force is less than or equal to the first predetermined value, the electronic controller is configured to control the motor so that a first change ratio of an increase in an output of the motor to an increase in the human driving force upon determining the human-powered vehicle starts to travel from a still state becomes higher than a second change ratio of an increase in the output of the motor to an increase in the human driving force while the human-powered vehicle is traveling (figures 3b, 4 and 5, paragraphs 0027-0039, controller 3 determines the assist ratio N to gradually increase/ decrease as the pedal effort Fl respectively increases/ decreases when the vehicle speed V is greater than the threshold V1 and less than or equal to the speed threshold V2; the assist ratio N is fixed to the  upper limit value for each vehicle speed V in which the pedal effort Fl exceeds the upper limit value Flmax, “first predetermined value”),

As to claim 12 with respect to claim 1, Yutaka teaches wherein the electronic controller is configured to control the motor so that the ratio differs between a case where an output of the motor is increased in accordance with an increase in the human driving force and a case where the output of the motor 1s decreased in accordance with a decrease in the human driving force (figures 3a, 3b and 4, paragraph 0033-0034, controller 3 determines the assist ratio N is 1 when the velocity V is less than or equal to V1; to gradually decrease N as the pedal effort Fl respectively decreases when the vehicle speed V is greater than the threshold V1 and less than or equal to the speed threshold V2; motor drive (Fm) = Fl max x N).

As to claim 13 with respect to claim 1, Yutaka teaches the electronic controller is configured to control the motor so that the ratio in a case where the output of the motor is increased in accordance with an increase in the human driving force is larger than the ratio in a case where the output of the motor is decreased in accordance with a decrease in the human driving force (figures 3a, 3b and 4, paragraph 0033-0034, controller 3 determines the assist ratio N is 1 when the velocity V is less than or equal to V1; to gradually decrease N as the pedal effort Fl respectively decreases when the vehicle speed V is greater than the threshold V1 and less than or equal to the speed threshold V2; motor drive (Fm) = Fl max x N).

As to claim 14 with respect to claim 1, Yutaka teaches the assist force and the human driving force is measured in units of power and the first predetermined value is a value in a range of 200 watts or greater and 600 watts or less (paragraphs 0003, 0023 and 0024, a programmed microcomputer determines the assist ratio based on a vehicle speed sensor and pedal force detecting means 52 which detects the pedal effort Fl, the force interpreted as a power or torque according to the range consistent with a human rider).

As to claim 15 with respect to claim 3, Yutaka teaches the assist force and the human driving force are measured in units of power (paragraphs 0003, 0023 and 0024, a programmed microcomputer determines the assist ratio based on a vehicle speed sensor and the pedal force detecting means 52).

As to claim 16 with respect to claim 1, Yutaka teaches the assist force and the human driving force are measured in units of torque and the first predetermined value is a value in a range of 50 Nm or grater and 130 Nm or less (paragraphs 0003, 0023 and 0024, a programmed microcomputer determines the assist ratio based on a vehicle speed sensor and pedal force detecting means 52 which detects the pedal effort Fl, the torque according to the range consistent with a human rider).

As to claim 17 with respect to claim 3, Yutaka teaches the assist force and the human driving force is measured in units of torque (paragraphs 0003, 0023 and 0024, a programmed microcomputer determines the assist ratio based on a vehicle speed sensor and pedal force detecting means 52 which detects the pedal effort Fl, the force interpreted as a power or torque according to the range consistent with a human rider).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644